.. “ Case19-30728 Document13-2 Fiied in TXSB on 03/08/19 Pa&

 

 

NOTE
December 22, 201 5 ` Houston, _ Texas
[Date] [City] [State]

4812 Lorca Lane, League Clty, TX 77573
[Property Address]

1. PARTIES
"Borrower" means each person signing at the end of this Note. and the person’s successors and assigns “Lender”
means Taylor Morrison Home Funding, LLC, a Limited Liability Corporation

and its successors and assignsl

2. BORROWER’S PROM|SE TO PAY; lNTEREST

in return for a loan received from l_ender, Borrower promises to pay the principal sum ot TWO HUNDRED S|XTY
TWO THOUSAND NlNE HUNDRED FlFTY SEVEN AND NOHOD* * * * * * * * * * * * * * * * * * * * * * * * * * * * * Dol|ars

(U.S. $262,957.00 ), plus interest, to the order of Lender. interest will be charged on unpaid principa|, from the
date of disbursement of the loan proceeds by Lender, at the rate of THREE AND THREE-FOURTHS percent
( 3.750 %` ) per year until the full amount of principal has been paid.

3. PROM|SE TO PAY SECURED

Borrower’s promiserto pay is secured by a mortgage, deed of trust or similar security instrument that is dated the
same date as this Note and called the "Security lnstrument.“ The Security instrument protects the Lender from losses
which might result if Borrower defaults under this Note.

4. MANNER OF PAYMENT

(A) Tirne

Borrower shall make a payment of principal and interest to Lender on the ‘lst day of each month
beginning on February 1l 2016_. Any principal and interest remaining on the 1st day Of
January, 2046 will be due on that date, which is called the "Nlaturity Date." '

{B) Place

Payment shall be made at 495 North Kel|er Rd, Suite 550
Mait|and, FL 32751

or at such place as Lender may designate in writing by notice to Borrower.

{C) Amount

Each monthly payment of principal and interest will be in the amount of U. S. $1, 217. 79. This amount
will be part of a larger monthly payment required by the Security instrument that shai| be applied to principa|, interest
and other items' in the order described in the Security instrument

(D] A|longe to this Note for payment adjustments

if an ailonge providing for payment adjustments is executed by Borrower together with this Note, the covenants of
the alionge shall be incorporated into and shall amend and supplement the covenants of this Note as if the a|longe were
a part of this Note.
{Check applicable box] ij Graduated PaymentAiionge i:i Growing Equity Ailonge

|:i Other[specify1

5. BORROWER’S R|GHT TO PREPAY

Borrower has the right to make payments of Prlnclpal at any time before they are due. A payment of
Principa| only is known as a "Prepayment." When Borrower makes a Prepayment, Borrower will tell the
Lender in writing that Borrower is doing so. Borrower may not designate a payment as a Prepayment if
Borrower has not made ali the monthly payments due under the Note.

Borrower may make a full Prepayment or partial Prepayments without paying a Prepayment charge The
Lender will use the Prepayments to reduce the amount of Principa| that Borrower owes under this Note.
However, the Lender may apply the Prepayment to any accrued and unpaid interest on the Prepayment
amount before applying the Prepayment to reduce the Principa| amount of the Note. lf Borrower makes a
partial Prepayment, there will be no changes in the due date or in the amount of the monthly payment unless
the Lender agrees in writing to those changesl

6. BDRROWER’S FA|LURE TO PAY
(A) Late Charge for O\rerdue Payments
lf Lender has not received the full monthly payment required by the Security instrumentl as described in Paragraph

4(C) of this i‘~iotel by the end of 15 calendar days after the payment is due, Lender may collects late charge
in the amount of FOUR percent ( 4.000 % )of the overdue amount of each
payment

FHA Multistatei'rexas Fixec| Rate Note - 10/95
Eiiie Mae. inc. Page 1 of 2 TXB?DONT 1214
TXB?OUNT {CLS)
12121/2015 03;36 Pivi PST

 

 

`,

" ""‘ Case 19-30728 Document 13-2 Filed in TXSB on 03/08/19 PaQ€ 2 Oi 2

_|
(B) Defau|t

if Borrower defaults by failing to pay in full any monthly payment, then Lender mayl except as limited by regulations
of the Secretary in the case of payment defaults, require immediate payment in full of the principal balance remaining
due and all accrued interestl Lender may choose not to exercise this option Without waiving its rights in the event of
any subsequent default in many circumstances regulations issued by the Secretary wii| iirnit Lender’s rights to require
immediate payment in tull in the case of payment defaults This Note does not authorize acceleration when not permitted
by HUD regulations As used in this Note. "Secretary" means the Secretary of Housing and Urban Deveiopment or his
or her designee.

(C] Payment of Costs and Expenses

if Lender has required immediate payment in full, as described above, Lender may require Borrower to pay costs and
expenses including reasonable and customary attorneys'fees forenforcing this Note to the extent not prohibited by applicable
|aw. Such fees and costs shall bear interest from the date of disbursement at the same rate as the principal of this Note.

7. WA|VERS

Borrower and any other person who has obligations under this Note waive notice of intention to accelerate and the
rights of presentment and notice of dishonor. "Presentment" means the right to require Lender to demand payment of
amounts due. “Notice of dishonor" means the right to require Lender to give notice to other persons that amounts due
have not been paid.

8. GlVlNG 0F NOT|CES

Un|ess applicable law requires a different method. any notice that must be given to Borrower under this Note will
be given by delivering it or by mailing it by first class mail to Borrower at the property address above or at a different
address if Borrower has given Lender a notice of Borrower’s different address

Any notice that must be given to Lender under this Note wiii be given by nrst class mail to l_ender at the address
stated in Paragraph 4(B) or at a different address if Borrower is given a notice of that different address

9. OBLlGATlONS OF PERSONS UNDER THlS NOTE

|f more than one person signs this Note, each person is fully and personally obligated to keep ali of the promises
made in this Note. including the promise to pay the full amount owed. Any person who is a guarantorl surety or endorser
of this Note is also obligated to do these things. Any person who takes over these obiigations, including the obligations
of a guarantor, surety or endorser of this Notel is also obligated to keep all of the promises made in this Note'. Lender
may enforce its rights under this Note against each person individually or against ali signatories together. Any one person
signing this Note may be required to pay all of the amounts owed under this Note.

BY S|GN|NG BELOW, Borrower accepts and agrees to the terms and covenants contained in this Note.

Ma» /Q - 773 (seal)

cHAnLEs R mckee '

Lender: Tay|or Morrison Home Funding, LLC

PAY TO THE ORDER OF
l non l lrlrllnntnl" l‘_lag!fal’ BBDLFSB _
lwli)loakae Warren WITHGUTRECW l m l 1
Mtc><"i r`r§ '_ ii‘€"'
ar 'Fot.ut¢t-w~- L-\~ L/

     

Warchouse Note Prooessor
Attomey In Fact under Sper.`:ai Litnited Irrevo¢able P¢Wei‘ rif hittim§¥

PAY `iO THE ORDER OF

 

WtTHC~Ui RECOURSE
Fi_r’iGSTAR BAi\.i'ir(, FSB
BY; L’i.`¢<_\‘,{i?t/~.'-! a. braid-faer
iViEl_ll\iDA iiici`=iEi'tt_
ViCE PRESiDEi\iT

,,_-___._.__..._.N .¢._..~..… ., N., t_

FHA Multistatel'Texas Fixed Rate Note - 10i95
sine Mae. inc. Page 2 of 2 TXB?OONT 1214
TXB?OONT (CLS)
12121.'2015 03;36 PM F'ST

 

